Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00006-CV

            PEACOCK HOSPITALITY, INC. d/b/a Holiday Inn Express-Burnet,
                                Appellant

                                               v.

                 ASSOCIATION CASUALTY INSURANCE COMPANY,
                                  Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20390
                       Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with this opinion. It is ORDERED that appellant, Peacock Hospitality, Inc., recover its costs of
this appeal from appellee, Association Casualty Insurance Company.

       SIGNED November 27, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice